
	

115 S2608 IS: Reducing Opioid Risk Act
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2608
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Ms. Warren (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide that a risk evaluation and mitigation strategy communication plan may include
			 information about Federal and State prescribing requirements for
			 controlled substances.
	
	
		1.Short title
 This Act may be cited as the Reducing Opioid Risk Act.
 2.Risk evaluation and mitigation strategy communication plansSection 505–1(e)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355–1(e)(3)) is amended— (1)in subparagraph (B), by adding a semicolon at the end;
 (2)in subparagraph (C), by striking ; or and inserting a semicolon; (3)in subparagraph (D), by striking the period and inserting ; or; and
 (4)by adding at the end the following:  (E)disseminating information to health care providers about Federal and State prescribing requirements for controlled substances, including the requirements under section 309(f) of the Controlled Substances Act, as applicable..
			
